DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of February 14, 2022, Applicant, on June 14, 2022, amended claims 1-4, 6-17, 19, & 20. Claims 1-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments render moot the 35 USC 102 rejections set forth in the previous action in view of new grounds for rejection necessitated by Applicant’s amendment. Therefore, the new grounds for rejection are set forth below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims are patentable subject matter because the claims do not relate to organizing human activity and cannot be performed by a human since the claims are directed to performance of an “automated military task” and the request is received from “an automated command system” and because the claims serve as an improvement to the technology of automation of military tasks. Examiner respectfully disagrees.
Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Examiner notes that, with respect to the claimed “automated” military task and “automated” command system, Applicant’s specification discloses that the system is implemented by one or more digital devices, including a computer, a desktop, or a generic machine (at p. 11, ln. 24-28), “[w]hen presenting the option(s) to a user, the service platform may also present the descriptive text, to assist the user in decision-making,” “[a]lternatively or additionally, if resource allocation is automated the service platform may store the descriptive text in a log, to facilitate human auditing of the decision-making process (i.e., to help a human auditor understand the reason(s) behind a given automated resource allocation decision)” (p. 18, ln. 2-7) and “[a] subject matter expert or automated system may generate a set of tasks or ‘plays’ to be executed as part of a military operation” (p. 19, ln. 2-4); therefore, in view of the specification, the specification supports that the automated system is a generic computer, such as a desktop computer or a generic machine” and that the resource options for the tasks are presented and allocated and the set of tasks are generated automatically by the automated system, which is a generic computer system. Further, the specification does not support that the tasks themselves are executed or controlled by automatically by a particular machine beyond a generic computer generating, allocating, and presenting the tasks and resource allocations. Therefore, the recitation of “automated” in “automated military task” and “an automated command system” is nothing more than adding the requirement that the abstract idea discussed in detail below is applied with or by a generic computer, which is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than an abstract idea.

Under prong 1 of Step 2A, claim 1, and similarly claims 2-20, recites “receiving a service request from … to execute an … military task, the … military task requiring at least one resource from a plurality of available orchestrated resources across a plurality of domains; computing a plurality of graph-based opportunity cost metrics associated with satisfying the service request using respective resources of the plurality of available orchestrated resources; ranking the resources of the plurality of available orchestrated resources based on their respective graph-based opportunity cost metrics; and handling the service request based at least on the plurality of graph-based opportunity cost metrics, including … selecting between the resources of the plurality of available orchestrated resources to perform the … military task based at least on their relative rankings.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a service request requiring a resource, computing graph-based opportunity cost metrics to satisfy the service request, ranking resources based on the graph-based opportunity cost metrics, and handling the service request based on the graph-based opportunity cost metrics and ranking, including selecting between resources to perform tasks based on the rankings.
A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. As a whole, each of the limitations above (which excludes the recitations of “automated” and “automated command system” referred to by Applicant) manage personal transactions or relationships between people of service provider entities and requesting entities by service provider entities handling service requests from requesting entities based on opportunity costs and selecting service provider resource entities based on ranking. Thus, the claims recite a certain method of organizing human activity. 
In addition, a claim recites “mental processes” when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. Id. at 52 n.14. Here, in view of the claim limitations, but for the computer components and systems performing the claimed functions (including the recitations of automated and the automated command system referred to by Applicant), the broadest reasonable interpretation of receiving a service request requiring a resource, computing graph-based opportunity cost metrics to satisfy the service request, ranking resources based on the graph-based opportunity cost metrics, and handling the service request based on the graph-based opportunity cost metrics and ranking, including selecting between resources to perform tasks based on the rankings, could all be reasonably interpreted as a human observing information regarding services requests, a human mentally performing evaluations to compute a cost metric to satisfy requests, a human mentally performing comparisons to rank resources based on the cost metric, and a human handling the request based on the cost metric, including selecting resources based on the ranking, manually and/or with a pen and paper. Accordingly, the claims recite a mental process.
Moreover, “mathematical concepts” is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. MPEP 2106.04(a)(2). With respect to calculations, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. MPEP 2106.04(a)(2); October 2019 Update: Subject Matter Eligibility at p. 4. As a whole, the recited receiving a service request requiring a resource and computing a graph-based opportunity cost metric to satisfy the service request and ranking based on the graph-based opportunity cost metric recite a mathematical algorithm for collecting values, computing a cost metric, and ranking resources using mathematical calculations and relationships based on the collected vales and cost metric. Therefore, the claims recite a mathematical concept. 
Accordingly, pursuant to the first prong of Step 2A, the claims are directed to a certain method of organizing human activity, mental processes, mathematical concept, and thus, the claims recite an abstract idea under the first prong of Step 2A.

With respect to Applicant’s assertion that the tasks are automated and requests are received from an automated command system, these are additional elements beyond the recited abstract idea addressed under pong 2 of Step 2A and Step 2B. As noted above, in view of the specification, the recitation of “automated” in “automated” military tasks and “automated” command system is nothing more than adding the requirement that the abstract steps above are implemented by or using a generic computer, which is not sufficient to integrate an abstract idea into a practical application nor sufficient to amount to significantly more than an abstract idea.
Furthermore, simply requiring that the abstract mental process, certain method of organizing human activity, and mathematical concepts of the claims are “automated” or are performed by or using an “automated” system, such as the generic computer disclosed in the specification, is not a technical improvement or otherwise sufficient to transform an abstract idea into a practical applicant because it amounts to nothing more than adding the requirement that to “apply” the abstract idea by a generic computer. Moreover, as in the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).

Under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “[o]ne or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising,” “automated,” “an automated command system,” and “an automated system” in claim 1, and similarly claim 8 and 14;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.

Pursuant to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at p. 11, ln. 24-28 (discussing the invention is implemented by one or more digital devices, including a computer, a desktop, or a generic machine). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.

















Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 9, 10, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, and similarly claims 9 and 15, recites the limitation "a second graph-based opportunity cost metric" twice in two different locations, and in both recitations the element is introduced as “a” second graph-based opportunity cost metric. Therefore, it is unclear whether each recitation is the same second graph-based opportunity cost metric or introduces a new different second graph-based opportunity cost metric. Examiner suggests amending the second recitation to recite “the” second graph-based opportunity cost metric.
Claims 3, and similarly claims 10 and 16, recites the limitation "the plurality of graph-based opportunity cost metric.” The previous recitations of the “plurality of graph-based opportunity cost metrics” uses the plural form of metric with an s (i.e., metrics). Therefore, this limitation lacks antecedent basis. 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “receiving a service request from … to execute an … military task, the … military task requiring at least one resource from a plurality of available orchestrated resources across a plurality of domains; computing a plurality of graph-based opportunity cost metrics associated with satisfying the service request using respective resources of the plurality of available orchestrated resources; ranking the resources of the plurality of available orchestrated resources based on their respective graph-based opportunity cost metrics; and handling the service request based at least on the plurality of graph-based opportunity cost metrics, including … selecting between the resources of the plurality of available orchestrated resources to perform the … military task based at least on their relative rankings.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a service request requiring a resource, computing graph-based opportunity cost metrics to satisfy the service request, ranking resources based on the graph-based opportunity cost metrics, and handling the service request based on the graph-based opportunity cost metrics and ranking, including selecting between resources to perform tasks based on the rankings.
As a whole, each of the limitations above manage personal transactions or relationships between people of service provider entities and requesting entities by service provider entities handling service requests from requesting entities, including selecting service provider resource entities; therefore, the claims recite a certain method of organizing human activity. Furthermore, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving a service request requiring a resource, computing graph-based opportunity cost metrics to satisfy the service request, ranking resources based on the graph-based opportunity cost metrics, and handling the service request based on the graph-based opportunity cost metrics and ranking, including selecting between resources to perform tasks based on the rankings, could all be reasonably interpreted as a human observing information regarding services requests, a human mentally performing evaluations to compute a cost metric to satisfy requests, a human mentally performing comparisons to rank resources based on the cost metric, and a human handling the request based on the cost metric handling, including selecting between resources to perform tasks based on the rankings, manually and/or with a pen and paper. Moreover, as a whole, the recited receiving a service request requiring a resource and computing a graph-based opportunity cost metric to satisfy the service request and ranking based on the graph-based opportunity cost metric recite a mathematical algorithm for collecting values, computing a cost metric, and ranking resources using mathematical calculations and relationships based on the collected vales and cost metric. Accordingly, the claims are directed to a certain method of organizing human activity, mental processes, mathematical concept, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[o]ne or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising,” “automated,” “an automated command system,” and “an automated system” in claim 1, “[a] system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising,” “automated,” “an automated command system,” and “an automated system” in claim 8, and “[a] method comprising,” “automated,” “an automated command system,” and “an automated system” in claim 14;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-13, & 15-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at p. 11, ln. 24-28 (discussing the invention is implemented by one or more digital devices, including a computer, a desktop, or a generic machine). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-13, & 15-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam, in view of Freedy, et al. (US 7321883 B1), hereinafter Freedy.
Regarding claim 1, Ramalingam discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Abstract, cl. 38, ln. 2-11): 
receiving a service request from an automated command system to execute an automated … task, the automated … task requiring at least one resource from a plurality of available orchestrated resources across a plurality of domains (cl. 14, ln. 24-cl. 15, ln. 6-28, based on the interaction monitoring functionality 1020A-N for the various services, a service may collect trace data indicative of service interactions involved in satisfying a particular initial request, e.g., data indicative of a route taken and/or a hierarchy of call pathways between services for satisfying requests, which outputs trace data 1030A-N, and then sends the trace data to the capacity modeling system 1050, when includes components for analysis of the trace data 1030A-N, capacity modeling for one or more services, and optimization of the service-oriented system 1000, cl. 9, ln. 11-cl. 10, ln. 5, the environment for computing resource forecasting and optimization, including resource allocation from a global pool includes a service-oriented system 200 comprising a plurality of resources 210A-N to provide services 220A-N, wherein the resources are automatically allocated from a global pool 300 of resources in response to requests comparing costs for keeping current resources in the global pool 300 (i.e. opportunity cost) to a potential cost of having to pay to acquire the resources from a resource marketplace); 
computing a plurality of graph-based opportunity cost metrics associated with satisfying the service request using respective resources of the plurality of available orchestrated resources  (cl. 15, ln. 29-51, using the data flow analysis functionality 1060, the capacity modeling system 1050 analyzes the trace data 1030A-N to generate one or more call graphs 1065 representing the flow of requests from service to service 220A-N provided by resources 210A-N (cl. 9, ln. 11-cl. 10, ln. 5) and may identify service dependencies with nodes and edges, cl. 18, ln. 39-cl. 19, ln. 7, the resource count(s) 1085 are determined as part of an optimized configuration for the service-oriented system 1000 representing an improvement on the existing configuration with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for the call graphs (i.e. graph-based), wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. opportunity cost metric), cl. 9, ln. 24-cl. 10, ln. 13,   the computing resource provider 140 automatically allocates resources from a global pool 300 of resources in response to requests for services comparing costs for keeping current resources in the global pool 300 (i.e. opportunity cost) to a potential cost of having to pay to acquire the resources from a resource marketplace (i.e. computing opportunity cost metric), and  the computing resource provider 140 may further optimize the cost and/or performance of providing resources to services); 
ranking the resources of the plurality of available orchestrated resources based on their respective graph-based opportunity cost metrics (cl. 18, ln. 39-cl. 19, ln. 7, the resource count 1085 is determined as part of the optimization with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for the call graphs (i.e. graph-based), the optimization improves, maximizes, minimizes, decreases increases total performance with respect to an existing resource configuration (i.e. ranking) based on network latency, throughput, reliability, cost (i.e. opportunity cost metric), cl. 9, ln. 24-cl. 10, ln. 13,   to allocate resources from a global pool 300 of resources in response to requests for services, the computing service provider compares  (i.e. ranking) costs for keeping current resources in the global pool 300 (i.e. opportunity cost) to a potential cost of having to pay to acquire the resources from a resource marketplace (i.e. computing opportunity cost metric) and further optimize (i.e. ranking) the cost and/or performance of providing resources to services); and 
handling the service request based at least on the plurality of graph-based opportunity cost metrics, including an automated system selecting between the resources of the plurality of available orchestrated resources to perform the automated … task based at least on their relative rankings (cl. 11, ln. 39-63, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service based on a resource count (e.g., a host count for a set of calibrated hosts), and in 425, the optimum, calibrated set of computing resources may be allocated to provide or otherwise implement the particular service for the future period of time, cl. 18, ln. 39-cl. 19, ln. 7, the resource count 1085 is determined as part of the optimization improves, maximizes, minimizes, decreases increases total performance with respect to an existing resource configuration (i.e. based on the ranking) based on network latency, throughput, reliability, cost (i.e. opportunity cost metric), cl. 9, ln. 24-cl. 10, ln. 13,   allocation of resources comprises compares (i.e. based on the ranking) costs for keeping current resources in the global pool 300 (i.e. opportunity cost) to a potential cost of having to pay to acquire the resources from a resource marketplace (i.e. computing opportunity cost metric) and further optimize (i.e. based on the ranking) the cost and/or performance of providing resources to services).
While Ramalingam discloses all of the above, including an automated task, Ramalingam does not expressly disclose the task is a military task, which however is taught by further teachings in Freedy.
Freedy discloses receiving a service request from an automated command system to execute an automated military task, that the automated military task requiring at least one resource from a plurality of available orchestrated resources across a plurality of domains (cl. 10, ln. 43-cl. 11, ln. 11, in operation 300, the team leader sets of the decision point (DP) that defines the parameters of the problem to be resolved and the team to resolve the problem, including the timeframe, the decision type, and the context from the problem domain taxonomy, wherein the decision include a military decision, in operation 302 existing information about a situation related to the decision is entered into a template using a standard Mission, Enemy, Troops, Terrain, and Time (METT-T), and in operation 304, the system extracts and identifies the relevant variables from the input data, cl. 24, ln. 9-11, in the military context, the mission involves extraction of a human asset together with documents and equipment from a hostile country, cl. 4, ln. 18-22, 60-67, cl. 27, ln. 28-38, the automated facilitation server constructs a best course of action according to the probabilities and priorities reflected in the decision tree, cl. 29, ln. 62-67, the results system, which is the best option, can be automatically implemented); …
ranking the resources of the plurality of available orchestrated resources based on their respective graph-based opportunity cost metrics (cl. 4, ln. 9-17, 60-64, the automated facilitation server provides probabilities and values regarding story variables, transmits input probabilities and values regarding the story variables to the automated facilitation server used to construct the best solution, prioritizes a relative importance of each node in resolving the problem (i.e. ranking each resources), and uses the prioritized nodes and the altered probabilities for the detected nodes of the influence diagram to construct a decision tree for each potential outcome with a degree of probability for that outcome as indicated by the altered probabilities and prioritized nodes, cl. 14, ln. 37-40, the adaptive probability aid agent 426 uses machine learning capabilities to assist in assigning default probabilities to a decision tree being constructed using the decision tree probability elicitation module 408); and 
handling the service request based at least on the plurality of graph-based opportunity cost metrics, including an automated system selecting between the resources of the plurality of available orchestrated resources to perform the automated military task based at least on their relative rankings (cl. 4, ln. 18-22, 60-67, cl. 27, ln. 28-38, the automated facilitation server constructs a best course of action according to the probabilities and priorities reflected in the decision tree, and an analysis module displays the best solution and the sensitivity analysis provided by the automated facilitation server, cl. 29, ln. 62-67, the results system, which is the best option, can be automatically implemented).
Ramalingam and Freedy are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability for the task to be a military task as taught by Freedy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the task being a military task. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Freedy in order to help improve the efficiency, effectiveness, speed and success rate of decisions. cl. 30, ln. 21-32.
Regarding claim 2, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, Ramalingam discloses the operations further comprising: computing a second graph-based opportunity cost metric associated with satisfying the service request, wherein a first graph-based opportunity cost metric is based on a first resource allocation from among the plurality of available resources, wherein a second graph-based opportunity cost metric is based on a second resource allocation from among the plurality of available resources (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. first graph) for a set of services may represent an improvement on the existing configuration (i.e. second graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second graph), cl. 10, ln. 14-46, optimization may be performed continuously or many times for successive future time periods, another (e.g., a second) set of computing resources may be determined to support the newly projected service call volume for the particular service to allocate to support for the service for the second period of time), and 
wherein handling the service request comprises satisfying the service request using one of the first resource allocation or the second resource allocation (cl. 11, ln. 39-63, the optimum, calibrated set of computing resources may be allocated to provide or otherwise implement the particular service for the future period of time).
Regarding claims 8 & 9, these claims are substantially similar to claims 1 & 2, respectively, and are, therefore, rejected on the same basis as claims 1 & 2. While claims 8 & 9 are directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claims 14 & 15, these claims are substantially similar to claims 1 & 2, respectively, and are, therefore, rejected on the same basis as claims 1 & 2. While claims 14 & 15 are directed toward a method, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.
Claims 3-5, 7, 10, 11, 13, 16-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam, in view of Freedy, et al. (US 7321883 B1), hereinafter Freedy, in further view of Bhatnagar, et al. (US 20210029204 A1), hereinafter Bhatnagar.
Regarding claim 3, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including the operations further comprising: receiving user input indicating one or more … assigned to one or more factors contributing to computation of the plurality of graph-based opportunity cost metric (cl. 19, ln. 4-7, the optimizer generates an optimized configuration by optimizing a user-defined function of network latency, throughput, reliability, cost, and/or any other suitable term(s)), Ramalingam does not necessarily discuss weights assigned to the factors; however, this feature is taught by further teachings in Bhatnagar.
Bhatnagar teaches receiving input indicating one or more weights assigned to one or more factors contributing to computation of the plurality of graph-based opportunity cost metric ([0036], migration analyzer 102 is provided with the weighing engine 128 to determine edge weight values of edges between nodes of the interaction graph 134 representing corresponding services based on the interaction counts 116 and the latency logs 118).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability for weights to be assigned to factors contributing to computation of a graph-based opportunity cost metric as taught by Bhatnagar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of weights being assigned to factors contributing to computation of a graph-based opportunity cost metric, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving performance and cost of providing distributed applications. [0093].
Regarding claim 4, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein computing a first graph-based opportunity cost metric associated with satisfying the service request comprises: comparing a first graph corresponding to a current state of available resources before satisfying the service request with a second graph corresponding to a projected state of available resources after satisfying the service request using its respective resource (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. second graph) for a set of services may represent an improvement on the existing configuration (i.e. first graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second graph)), wherein the second graph includes one or more resources predicted to become available in a time interval needed to satisfy the service request (cl. 11, ln. 39-cl. 12, 6, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service, including a quantity and/or configuration for each of different types of resources or classes of computing resources based on the projected service call volume, and the optimum, calibrated set of computing resources is allocated to implement the particular service for the future period of time), and 
wherein the first graph-based opportunity cost metric is based, at least in part, on one or more of (a) a difference between a first [costs] in the first graph and a second [costs] in the second graph and (b) an inverse exponential function applied to a first incoming edge count in the first graph and a second incoming edge count in the second graph (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. second graph) for a set of services may represent an improvement on the existing configuration (i.e. first graph) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. first and second costs) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. first and second costs)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Bhatnagar.
Bhatnagar teaches wherein the first graph-based opportunity cost metric is based, at least in part, on one or more of (a) a difference between a first sum of edge weights in the first graph and a second sum of edge weights in the second graph and (b) an inverse exponential function applied to a first incoming edge count in the first graph and a second incoming edge count in the second graph ([0068], wherein the inter-region node latency factor (S) for a candidate node representing a service (i) in a first geographic region is equal to the sum of edge weight values (W.sub.ij) for edges of that node which connect to a second node, and the global latency factor (S.sub.G) is equal to the sum of inter-region node latency factors (S.sub.k) (i.e. first and second sum of edge weights), [0079]-[0083], (block 810), the recommendation engine 130 can generate a candidate migration recommendation based on a latency improvement in the new global latency factor (S.sub.G(new)) (e.g., based on the re-calculated edge weight value(s) (W.sub.ij) with the target node (T) in region 104b) relative to the previous global latency factor (S.sub.G(previous)) (e.g., based on the edge weight value(s) (W.sub.ij) with the target node (T) in the region 104a), (block 814) determines the global latency factor change between the previous global latency factor (S.sub.G) and the new global latency factor (S.sub.G) is determined by subtracting the new from the previous  (i.e. difference between the first and second sum of edge weights), and (block 816) if the global latency factor has decreased, (block 818) the configuration is stored as a migration candidate).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability for the first graph-based opportunity cost metric to be based on a difference between a first sum of edge weights in the first graph and a second sum of edge weights in the second graph as taught by Bhatnagar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the first graph-based opportunity cost metric being based on a difference between a first sum of edge weights in the first graph and a second sum of edge weights in the second graph, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving performance and cost of providing distributed applications. [0093].
Regarding claim 5, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including the operations further comprising: comparing a current state graph and a projected state graph with one or more predefined graph templates, wherein handling the service request comprises, responsive to determining that the current state graph and the projected state graph match a particular graph template in the one or more predefined graph templates (cl. 18, ln. 39-cl. 19, ln. 7, the optimized configuration (i.e. projected state) for a set of services may represent an improvement on the existing configuration (i.e. current state) of the set of services with respect to one or more performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. opportunity cost metric) for at least a portion of the one or more call graphs (i.e. first and second graph), wherein “optimized” generally means “improved” based on the one or more performance metrics such that it minimizes, maximizes, decreases, or increases a total performance metric for one or more call paths (i.e. match a particular graph template)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Bhatnagar.
Bhatnagar teaches the operations further comprising: comparing a current state graph and a projected state graph with one or more predefined graph templates, wherein handling the service request comprises, responsive to determining that the current state graph and the projected state graph match a particular graph template in the one or more predefined graph templates ([0074], the example recommendation engine 130 filters ones of the target nodes (T) to recommend for migration (block 710), e.g., each candidate migration maps to a recommendation where the latency factor change is the total latency improvement, and the potential cost savings are the cost of running the service (i.e. the current state graph and the projected state graph match a particular graph template), as in the flowchart of FIG. 8, and the example recommendation engine 130 maps candidate migration(s) to one or more migration recommendations (block 712), e.g., “Moving pod/service X from region A to B will reduce the overall latency by Y milliseconds and potentially reduce the cost of replicating in both regions by $ Z” (i.e. the current state graph and the projected state graph match a particular graph template), [0079]-[0083], the recommendation engine 130 can  determines the global latency factor change between the previous global latency factor (S.sub.G) and the new global latency factor (S.sub.G) is determined by subtracting the new from the previous (block 814), and  if the global latency factor has decreased by a minimum amount (block 816), the configuration is stored as a migration candidate (block 818) (i.e. the current state graph and the projected state graph match a particular graph template)), presenting descriptive text associated with the particular predefined graph template ([0074], an example migration recommendation can be worded for review by a user as “Moving pod/service X from region A to B will reduce the overall latency by Y milliseconds and potentially reduce the cost of replicating in both regions by $ Z,” and multiple migration recommendations can be presented to a user so that a user can select which one or more of the recommendations to implement).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability to present descriptive text associated with the particular predefined graph template as taught by Bhatnagar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of presenting descriptive text associated with the particular predefined graph template, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving performance and cost of providing distributed applications. [0093].
Regarding claim 7, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein each of the plurality of graph-based opportunity cost metrics is based at least on [costs] of edges between a first set of nodes corresponding to the plurality of available resources and a second set of nodes corresponding to current service requests and predicted future service requests (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065 representing the flow of requests from service to service and identifies service dependencies with nodes and edges (i.e. edges between a first and second nodes), resource count(s) 1085 and an optimum set of calibrated computing resources are determined to support the projected service call volume for the particular service to implement the particular service for the future period of time representing an improvement on the existing configuration (i.e. corresponding to current and predicted future service requests) with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) (i.e. costs) for the call graphs (i.e. graph-based), wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. costs)), and wherein the  [costs] of the edges are based, at least in part, on one or more of service request priorities and resource affinities for satisfying service requests  (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065 representing the flow of requests from service to service and identifies service dependencies with nodes and edges (i.e. based on resource priorities and affinities for satisfying service requests), resource count(s) 1085 and an optimum set of calibrated computing resources are determined representing an improvement on the existing configuration with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) for the call graphs, wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. costs based on priorities and resource affinities)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Bhatnagar.
Bhatnagar teaches wherein each of the plurality of graph-based opportunity cost metrics is based at least on weights of edges between a first set of nodes corresponding to the plurality of available resources and a second set of nodes corresponding to current service requests and predicted future service requests, and wherein the weights of the edges are based, at least in part, on one or more of service request priorities and resource affinities for satisfying service requests ([0036], migration analyzer 102 is provided with the weighing engine 128 to determine edge weight values of edges between nodes of the interaction graph 134 representing corresponding services (i.e. based on weights of edges between a first and second nodes corresponding to available resources for requests) based on the interaction counts 116 and the latency logs 118 (i.e. priorities and resource affinities), [0068], wherein the global latency factor (S.sub.G) for a candidate node representing a service in a first geographic region is equal to the sum of edge weight values (W.sub.ij) for edges of that node which connect to a second node, and the global latency factor (S.sub.G) is equal to the sum of inter-region node latency factors (S.sub.k) (i.e. graph-based opportunity cost metric based on weights of edges), [0079]-[0083], (block 810), the recommendation engine 130 generates a candidate migration recommendation based on a latency improvement in the new global latency factor (S.sub.G(new)) relative to the previous global latency factor (S.sub.G(previous)) (i.e. corresponding to current and future service requests)).
Ramalingam and Bhatnagar are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability to present descriptive text associated with the particular predefined graph template as taught by Bhatnagar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of presenting descriptive text associated with the particular predefined graph template, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving performance and cost of providing distributed applications. [0093].
Regarding claims 10, 11, 13, these claims are substantially similar to claims 3, 4, 7, respectively, and are, therefore, rejected on the same basis as claims 10, 11, 13. While claims 10, 11, 13 are directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claims 16-18 & 20, these claims are substantially similar to claims 3, 4, 7, respectively, and are, therefore, rejected on the same basis as claims 3, 4, 7. While claims 16-18 & 20 are directed toward a method, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.
Further, as per claim 18, Ramalingam discloses the following additional limitation.
Ramalingam discloses wherein the second graph includes one or more resources predicted to become available in a time interval needed to satisfy the service request (cl. 11, ln. 39-cl. 12, 6, an optimum set of calibrated computing resources may be determined to support the projected service call volume for the particular service, including a quantity and/or configuration for each of different types of resources or classes of computing resources based on the projected service call volume, and the optimum, calibrated set of computing resources is allocated to implement the particular service for the future period of time).
Claims 6, 12, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam, et al. (US 10796322 B1), hereinafter Ramalingam, in view of Freedy, et al. (US 7321883 B1), hereinafter Freedy, in further view of Patel, et al. (US 20210096915 A1), hereinafter Patel.
Regarding claim 6, the combined teachings of Ramalingam and Freedy teaches the one or more non-transitory computer-readable media of claim 1 (as above). Further, while Ramalingam discloses all of the above, including wherein computing each of the plurality of graph-based opportunity cost metrics associated with satisfying the service request comprises: computing a plurality of opportunity cost values over time (cl. 11, ln. 39-cl. 12, ln. 6, cl. 15, ln. 29-51, cl. 18, ln. 1-2, 39-cl. 19, ln. 7, figs. 7, 8A-8C, from call graphs 1065, capacity modeling system 1050 may generate and/or modify the resource count(s) 1085 repeatedly and at appropriate interval (i.e. plurality over time), and an optimum set of calibrated computing resources are determined to support the projected service call volume for the particular service to implement the particular service for the future period of time representing an improvement on the existing configuration (i.e. over time) with respect to performance metrics (e.g., network latency or transit times, throughput, reliability or availability, cost, etc.) for the call graphs, wherein the optimization maximizes, minimizes, decreases increases total performance by optimizing a user-defined function of network latency, throughput, reliability, cost (i.e. computing costs)), Ramalingam does not necessarily disclose the remaining elements of the following limitations, which however are taught by further teachings in Patel.
Patel teaches wherein computing each of the plurality of graph-based opportunity cost metrics associated with satisfying the service request comprises: computing a plurality of opportunity cost values over time ([0034]-[0036], the system 100 uses cost estimates of each stage from the query optimizer, the system 100 finds the optimal resources by considering how cost varies with varying resources on the stage graph (i.e. compute plurality of opportunity cost values over time)); and computing an area under a curve of the plurality of opportunity cost values ([0034]-[0036], wherein the query processing begins using a peak allocation or a tight allocation, wherein in a tight allocation 306 the area under the resource curve (e.g., the total resource consumption) in 3C is reduced, [0053]-[0054], the resource tuner 104 finds the tight allocation (e.g., as in FIG. 3C) by, e.g., starting from an original resource-cost curve, the resource tuner 104 may modify the resource-cost area and either tune cost with extra resources or tune resources for extra cost, wherein the resource tuner 106 attempts to decrease the total area of the resource-cost rectangle 608 the resource tuner 104 may choose cost reduction over resource reduction and pick the first modified resource-cost skyline 604 over the second modified resource-cost skyline 606 because the total area of the resource-cost rectangle 608 decreases from 32 to 30).
Ramalingam and Patel are analogous fields of invention because both address the problem of analyzing resource configurations providing services in order to improve the resource configurations. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the Ramalingam the ability to compute an area under a curve of the plurality of opportunity cost values as taught by Patel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of computing an area under a curve of the plurality of opportunity cost values, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Ramalingam with the aforementioned teachings of Bhatnagar in order to produce the added benefit of improving resource efficiency, reducing over-allocation of resources, and minimizing costs without degrading performance. [0037], [0039], [0054].
Regarding claim 12, this claim is substantially similar to claim 6, respectively, and are, therefore, rejected on the same basis as claim 6. While claim 12 is directed toward a system comprising a processor, Ramalingam discloses a system, as claimed. Abstract, cl. 38, ln. 2-11.
Regarding claim 19, this claim is substantially similar to claim 6, respectively, and are, therefore, rejected on the same basis as claim 6. While claim 19 is directed toward a method comprising a processor, Ramalingam discloses a method, as claimed. Abstract, cl. 38, ln. 2-11.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang, et al., Socially Enabled Wireless Networks: Resource Allocation via Bipartite Graph Matching, 53 IEEE Communications Magazine 10 (2015) disclosing allocating resources for user selections based on system performance measured by the sum of weights in a bipartite graph.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623